DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 9/25/2021 is acknowledged.  Claims 1, 7, 12 have been amended. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites “parallel and offset.” In line 4. It should be changed to “parallel and offset;”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (US 2021/0020639 A1) (hereinafter referred to as Zhu).
Regarding claim 7, Zhu teaches an integrated circuit (IC) structure (FinFET device in Fig. 1 of Zhu), comprising: 
a first gate (third upper gate 103-2 from the left in Fig. 1) contact having a longitudinal axis (up-down axis); 
a second gate contact (third lower gate 103-2 from the left in Fig. 1), wherein the longitudinal axis of the first gate contact is aligned with a longitudinal axis of the second gate contact (as shown in Fig. 1, these gates are aligned with each other); 
a first dielectric material (spacer layer 105 along the sidewalls of the first gate) around side faces and an end (lower end of the first gate) of the first gate contact, the first dielectric material present between the first gate contact and a source/drain contact (a gray contact on either side of the first gate); and 
a second dielectric material (spacer layer 105 along the sidewalls of the second gate) around side faces and an end (upper end of the gate) of the second gate contact, the second dielectric material present between the second gate contact and the source/drain contact (as shown in Fig. 1, the spacer layer 105 around the second gate is between the second gate and the S/D contact of the first gate as identified above), as shown in Fig. 1 of Zhu), and the first dielectric material and the second dielectric material are present between the end of the first gate contact and the end of the second gate contact (as shown in Fig. 1 of Zhu).  
Regarding claim 12, Zhu teaches an integrated circuit (IC) structure (FinFET device in Fig. 1 of Zhu), comprising: 
a first gate (third upper gate 103-2 from the left in Fig. 1) having a longitudinal axis (up-down axis); 
a second gate (third lower gate 103-2 from the left in Fig. 1), wherein the longitudinal axis of the first gate is aligned with a longitudinal axis of the second gate (as shown in Fig. 1, these gates are aligned with each other); 
a first dielectric material (spacer layer 105 along the sidewalls of the first gate) around side faces and an end (lower end of the first gate) of the first gate, the first dielectric material present between the first gate and a source/drain contact (a gray contact on either side of the first gate); and 
a second dielectric material (spacer layer 105 along the sidewalls of the second gate) around side faces and an end (upper end of the gate) of the second gate, the second dielectric material present between the second gate contact and the source/drain contact (as shown in Fig. 1, the spacer layer 105 around the second gate is between the second gate and the S/D contact of the first gate as identified above), 
wherein the end of the first gate faces the end of the second gate (as shown in Fig. 1 of Zhu), and the first dielectric material and the second dielectric material are as shown in Fig. 1 of Zhu).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu as applied to claim 7 above, and further in view of Chang et al. (US 2016/0225764 A1) (hereinafter referred to as Chang).
Regarding claim 8, Zhu teaches all the limitations of the IC structure of claim 7, but is silent as in teaching wherein a distance between the first gate contact and the second gate contact is less than 20 nanometers.  
Chang teaches an IC structure (Figs. 1A-1C of Chang), wherein a distance between the first gate contact and the second gate contact is less than 35 nanometers (as described in [0026] of Chang, the width W3 is less than 20nm, and width W4 is less than 35nm.  Thus, it follows that the distance between first and second gate contacts must be less than 35nm).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the distance 
As incorporated, the claimed ranges "overlap or lie inside ranges disclosed by the prior art".  Thus a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 9, Zhu teaches all the limitations of the IC structure of claim 7, but does not teach wherein a distance between the first gate contact and the second gate contact is between 5 nanometers and 12 nanometers.  
Chang teaches an IC structure (Figs. 1A-1C of Chang), wherein a distance between the first gate contact and the second gate contact is less than 35 nanometers (as described in [0026] of Chang, the width W3 is less than 20nm, and width W4 is less than 35nm.  Thus, it follows that the distance between first and second gate contacts must be less than 35nm).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the distance between the two gate contacts to be less than 35nm, as according to Chang, since this is a known working range for the separation between the two gate contacts. 
As incorporated, the claimed ranges "overlap or lie inside ranges disclosed by the prior art".  Thus a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu.
Regarding claim 10, Zhu teaches all the limitations of the IC structure of claim 7, and also teaches wherein the IC structure further includes: 
an array of channel regions (portions of the fins under the first and second gates), including a first channel region (portion of the fin under the first gate) and an adjacent second channel region (portion of the fin under the second gate), wherein axes of the first channel region and the second channel region are parallel and offset (as shown in Fig. 1 of Zhu). 
a first source/drain region (the S/D region of the fin under the S/D contact defined in claim 7 above) proximate to the first channel region; 
a second source/drain region (the S/D region of the fin on either side of the second gate) proximate to the second channel region. 
But Zhu does not teach that the IC structure comprising an insulating material region at least partially between the first source/drain region and the second source/drain region.  
In a different embodiment, Zhu teaches that an insulating material (isolation 1009 in Fig. 3c of Zhu) is disposed around the gates.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed an insulating material 1009 as according to Zhu in order to isolate the different transistors from each other.
1009 would be between the first and second S/D regions.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu, as applied to claim 10 above, and further in view of Huang et al. (US 2020/0035811 A1) (hereinafter referred to as Huang).
Regarding claim 11, Zhu teaches all the limitations of the IC structure of claim 10, but does not teach wherein the insulating material region includes a first insulating material and a second insulating material, wherein the first insulating material has a U-shaped cross-section, and the first insulating material is between the second insulating material and the first source/drain region.  
Huang teaches a FinFET device (Fig. 11A of Huang).  The device comprises an insulating material region (fin spacer 120 and dielectric 132 in Fig. 11A) between two adjacent S/D regions of two adjacent fins.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the fin spacer and dielectric material between two adjacent S/D regions as according to Huang in order to mechanically support and protect the fins.
As incorporated, the fin spacer 120 is identified as the first insulating material and has U-shape as shown in Fig. 11A of Huang, and the dielectric 132 is identified as the second insulating material. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu, as applied in claim 12 above, and further in view of Ching et al. (US 2018/0190652 A1) (hereinafter referred to as Ching).
Regarding claim 13, Zhu teaches all the limitations of the IC structure of claim 12, but does not teach wherein the first dielectric material contacts the second dielectric material between the first gate and the second gate.  
Ching teaches a FinFET device (Figs. 20A-B of Ching). An ILD (84 in Fig. 20B) is filled in between any gap between the gates.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed an ILD 84 as according to Ching in order to protect the gates and underlying structures during subsequent processing steps.
As incorporated, the ILD 84 can be identified as part of either the first or the second dielectric material.  As a result, the first and second dielectric materials contact.
Claims 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu.
Regarding claim 14, Zhu teaches all the limitations of the IC structure of claim 12, but does not teach wherein: the first gate includes a first gate dielectric continuously around a first gate metal, wherein the first gate dielectric is between the first dielectric material and the first gate metal; and the second gate includes a second gate dielectric continuously around a second gate metal, wherein the second gate dielectric is between the second dielectric material and the second gate metal. 
In a different embodiment, Zhu teaches that the gates are replaced by metal gates after the source/drain regions are formed (see [0086] and Figs. 19a-b of Zhu).   The each replacement metal gate includes a high-k gate dielectric (1035) continuously around a gate metal (1037).

As incorporated, each of the first and second gate would have a first/second gate dielectric material continuously around a first/second gate metal, respectively.  And this first/second gate dielectric material is between the first/second gate metal and the first/second dielectric material (spacers).
 Regarding claim 15, Zhu teaches all the limitations of the IC structure of claim 14, and also teach wherein the first gate dielectric and the first dielectric material have different material compositions (the first gate dielectric is a high-k dielectric material, as stated in [0089] of Zhu, which is different than the spacer material of 105, which is typically made of silicon oxide or silicon nitride), and the second gate dielectric and the second dielectric material have different material compositions (this is similar to the first gate).  
Regarding claim 18, Zhu teaches all the limitations of the IC structure of claim 12, and also teaches wherein the IC structure further includes: 
an array of channel regions (portions of the fins under the first and second gates), including a first channel region (portion of the fin under the first gate) and an adjacent second channel region (portion of the fin under the second gate), wherein axes of the first channel region and the second channel region are parallel and offset (as shown in Fig. 1 of Zhu); 
a first source/drain region (the S/D region of the fin under the S/D contact defined in claim 7 above) proximate to the first channel region; 
the S/D region of the fin on either side of the second gate) proximate to the second channel region.
But Zhu does not teach an insulating material region at least partially between the first source/drain region and the second source/drain region.  
In a different embodiment, Zhu teaches that an insulating material (isolation 1009 in Fig. 3c of Zhu) is disposed around the gates.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed an insulating material 1009 as according to Zhu in order to isolate the different transistors from each other.
As incorporated, the insulating material 1009 would be between the first and second S/D regions.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu as applied to claim 12 above, and further in view of Chang.
Regarding claim 16, Zhu teaches all the limitations of the IC structure of claim 12, but does not teach wherein a distance between the first gate and the second gate is less than 20 nanometers.  
Chang teaches an IC structure (Figs. 1A-1C of Chang), wherein a distance between the first gate contact and the second gate contact is less than 35 nanometers (as described in [0026] of Chang, the width W3 is less than 20nm, and width W4 is less than 35nm.  Thus, it follows that the distance between first and second gate contacts must be less than 35nm).

As incorporated, the claimed ranges "overlap or lie inside ranges disclosed by the prior art".  Thus a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 17, Zhu teaches all the limitations of the IC structure of claim 12, but does not teach wherein a distance between the first gate and the second gate is between 5 nanometers and 12 nanometers.  
Chang teaches an IC structure (Figs. 1A-1C of Chang), wherein a distance between the first gate contact and the second gate contact is less than 35 nanometers (as described in [0026] of Chang, the width W3 is less than 20nm, and width W4 is less than 35nm.  Thus, it follows that the distance between first and second gate contacts must be less than 35nm).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the distance between the two gate contacts to be less than 35nm, as according to Chang, since this is a known working range for the separation between the two gate contacts. 
As incorporated, the claimed ranges "overlap or lie inside ranges disclosed by the prior art".  Thus a prima facie case of obviousness exists.  See In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu, as applied to claim 18 above, and further in view of Huang et al. (US 2020/0035811 A1) (hereinafter referred to as Huang).
Regarding claim 19, Zhu teaches all the limitations of the IC structure of claim 18, but does not teach wherein the insulating material region includes a first insulating material and a second insulating material, wherein the first insulating material has a U-shaped cross-section, and the first insulating material is between the second insulating material and the first source/drain region.  
Huang teaches a FinFET device (Fig. 11A of Huang).  The device comprises an insulating material region (fin spacer 120 and dielectric 132 in Fig. 11A) between two adjacent S/D regions of two adjacent fins.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the fin spacer and dielectric material between two adjacent S/D regions as according to Huang in order to mechanically support and protect the fins.
As incorporated, the fin spacer 120 is identified as the first insulating material, and the dielectric 132 is identified as the second insulating material. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu, as applied to claim 12 above, and further in view of Park et al. (US 2016/0133632 A1) (hereinafter referred to as Park).
Regarding claim 20, Zhu teaches all the limitations of the IC structure of claim 12, but does not teach wherein the first gate is a gate in a memory cell.
Park teaches a finFET device (100 in Fig. 1 of Park) to be used in a memory cell of a memory array ([0015] of Park).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Zhu’s device in Park’s memory array in order to have a low power consumption circuit (Zhu’s device is a CMOS device).

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ragnarsson et al. (US 2017/0330801 A1) (hereinafter referred to as Ragnarsson) in view of Chen et al. (US 2020/0075342 A1) (hereinafter referred to as Chen).
Regarding claim 1, Ragnarsson teaches an integrated circuit (IC) structure (structure in Figs. 1A-1P of Ragnarsson), comprising: 
a first gate metal (130 & 132 over the fins 108 in Fig. 1N of Ragnarsson) having a longitudinal axis (axis along the longer dimension of the gate); 
a second gate metal (128 & 130 over the fins 110 in Fig. 1N of Ragnarsson), wherein the longitudinal axis of the first gate metal is aligned with a longitudinal axis of the second gate metal (as shown in Fig. 1N, the longitudinal axis of the second gate is along the same line as that of the first gate); 
a first dielectric material (spacer layer 114 along the sidewall of the trench 124a in Fig. 1G) continuously around the first gate metal (the claim language only requires that the first dielectric material is continuously around the first gate metal, but does not require that the first dielectric material must surround the first gate metal completely.  So the spacer layer 114 satisfies the limitation); and 
a second dielectric material (spacer layer 114 along the sidewall of the trench 124b in Fig. 1G) continuously around the second gate metal.
But Ragnarsson does not teach wherein the first dielectric material is present between the first gate metal and a first source/drain contact; and the second dielectric material is present between the second gate metal and a second source/drain contact (this is mainly because Ragnarsson does not provide any details how the source/drain contacts are formed to the S/D regions of each transistor except the general description in [0107] of Ragnarsson).
  Chen teaches a finFET structure (Figs. 8A-C of Chen). The finFET structure includes epitaxial source/drain regions (52 in Figs. 8B-C), and S/D contact plugs (80) formed to the epitaxial S/D regions between adjacent metal gate structures (see Fig. 8C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the S/D contact plugs as according to Chen. This is a conventional method of forming contact to the S/D regions of a transistor so applying such method to forming the contacts would not involve any innovative steps.
As incorporated, the first source/drain contact of the first transistor is separated from the first metal gate by the first dielectric material layer (spacer layer 114 of Ragnarsson).  Similarly, the second source/drain contact of the second transistor is spacer layer 114 of Ragnarsson).
Regarding claim 2, Ragnarsson in view of Chen teaches all the limitations of the IC structure of claim 1, and also teaches wherein the first dielectric material contacts the second dielectric material between the first gate metal and the second gate metal (as shown in Fig. 1F, the spacer layers 114 of the two transistors are formed from the same layer, so they are in contact with each other).  
Regarding claim 3, Ragnarsson in view of Chen teaches all the limitations of the IC structure of claim 1, and also teaches wherein the first dielectric material and the second dielectric material have a same material composition (as shown in Fig. 1F, the spacer layers 114 of the two transistors are formed from the same layer, so they must have the same material composition).  
Regarding claim 4, Ragnarsson in view of Chen teaches all the limitations of the IC structure of claim 1, and further comprising: 
a first gate dielectric (126 of the trench 124a in Fig. 1H) continuously around the first gate metal (as shown in Fig. 1I-1N), wherein the first gate dielectric is between the first dielectric material and the first gate metal (as shown in Fig. 1I-1N); and 
a second gate dielectric (126 of the trench 124b in Fig. 1H) continuously around the second gate metal, wherein the second gate dielectric is between the second dielectric material and the second gate metal (as shown in Fig. 1I-1N).  
Regarding claim 5, Ragnarsson in view of Chen teaches all the limitations of the IC structure of claim 4, and also teaches wherein the first gate dielectric and the first dielectric material have different material compositions (as described in [0074] and [0087] of Ragnarsson), and the second gate dielectric and the second dielectric material have different material compositions (as described in [0074] and [0087] of Ragnarsson).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ragnarsson in view of Chen, as applied to claim 1 above, and further in view of Park et al. (US 2016/0133632 A1) (hereinafter referred to as Park).
Regarding claim 6, Ragnarsson in view of Chen teaches all the limitations of the IC structure of claim 1, but does not teach that wherein the first gate metal is part of a gate in a memory cell.  
Park teaches a finFET device (100 in Fig. 1 of Park) to be used in a memory cell of a memory array ([0015] of Park).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Ragnarsson’s device in Park’s memory array in order to have a low power consumption circuit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Tuan A Hoang/Examiner, Art Unit 2822